Order entered April 6, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00218-CV

                         KNO FRANCHISING, LTD, Appellant

                                            V.

     SUDHIR JOSHI, AN INDIVIDUAL, AND JOSHI HOLDINGS, LLC, Appellees

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-04667-2014

                                        ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY appellant’s March 30, 2015 motion to abate.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE